The claimant herein was injured while in the employ of Jerome A. Utley on the United States Reservation at Fort Sill. The employer, together with the insurance company, filed this proceeding, contesting the jurisdiction of the State Industrial Commission in the proceeding, and after the petition had been filed in this court, and on May 14, 1934, the respondent filed the following statement:
"Respondents herein, having carefully searched the authorities to determine whether or not the State Industrial Commission had jurisdiction of the injury sustained by John Phelan on the Fort Sill Military Reservation, have reached the conclusion that the brief of the petitioners herein cannot be successfully answered, and we conclude that the State Industrial Commission was without jurisdiction or authority to pass upon the claim of the claimant, John Phelan."
In the case of Harbour Longmire Co. et al. v. Owrey,167 Okla. 417, 30 P.2d 163, the syllabus states:
"In a proceeding to review an award of the State Industrial Commission, when the claimant, respondent, files a confession of error and the record and authorities reasonably support said confession of error, this court may in its discretion remand the cause to the State Industrial Commission, with instructions to vacate the award in accordance with said confession of error."
The proceeding is therefore remanded to the State Industrial Commission, with directions to vacate the award.